DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 1, 2, and 5 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-2, 5 
New claims: 					None
Claims currently under consideration:	1-11
Currently rejected claims:			1-11
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp (US 2007/0042063; previously cited) in view of Hellerbrand (US 2018/0193287; previously cited).
Regarding claim 1, Tripp teaches a composition [0039] comprising about 0.01-10,000 mg of xanthohumols [0040], 0.01-10,000 mg of iso-α-acid [0044], and a pharmaceutically acceptable carrier [0108] that is compatible with the ingredients of the composition and not deleterious to the recipient [0103].  The disclosed contents of xanthohumol and iso-α-acid mean that the content of each these compounds in the composition ranges from an amount greater than 0 ppm to an amount approaching 999,999 mass ppm, which overlaps the claimed concentrations.  The selection of a value within the overlapping ranges renders the claimed concentrations obvious.  Tripp also teaches that the composition prevents obesity [0112], but it does not teach the composition is a beverage.
However, Hellerbrand teaches the combination of xanthohumol and iso-α-acid being used to treat obesity [0009] and that the compounds are added to a pharmaceutically acceptable carrier that makes application in the human body possible [0013] such as adding the compounds to a beverage [0031].
It would have been obvious for a person of ordinary skill to have modified the composition of Tripp by adding xanthohumol and iso-α-acid to a beverage as taught by Hellerbrand.  Since Tripp teaches that the compounds are mixed with a pharmaceutically acceptable carrier that is compatible with the compounds and non-toxic to the recipient, but does not disclose such a carrier, a skilled practitioner would be motivated to consult an additional reference such as Hellerbrand in order to determine a suitable carrier for the compounds, thereby rendering the claimed beverage obvious.
Regarding claim 2, Tripp teaches the invention as described above in claim 1, including the beverage contains xanthohumol [0092]. 
Regarding claim 3, Tripp teaches the invention as described above in claim 2, including the content of xanthohumol is an amount greater than 0 ppm to an amount approaching 999,999 mass ppm (corresponding to a mixture comprising the minimum 0.01 mg iso-α-acid [0044], the maximum 10,000 mg xanthohumols [0040], and an amount of carrier greater than 0 mg), which overlaps the claimed content.  A selection of a value within the overlapping range renders the claimed concentration obvious. 
Regarding claim 4, Tripp teaches the invention as described above in claim 2, including the content of xanthohumol is an amount greater than 0 ppm to an amount approaching 999,999 mass ppm (corresponding to a mixture comprising the minimum 0.01 mg iso-α-acid [0044], the maximum 10,000 mg xanthohumols [0040], and an amount of carrier greater than 0 mg), which overlaps the claimed content.  A selection of a value within the overlapping range renders the claimed concentration obvious.
Regarding claim 5, Tripp teaches the invention as described above in claim 1, including the beverage contains isoxanthohumol [0092]. 
Regarding claim 6, Tripp teaches the invention as described above in claim 5, including the content of isoxanthohumol is an amount greater than 0 ppm to an amount approaching 999,999 mass ppm (corresponding to a mixture comprising the minimum 0.01 mg iso-α-acid [0044], the maximum 10,000 mg xanthohumols [0040], and an amount of carrier greater than 0 mg), which overlaps the claimed content.  A selection of a value within the overlapping range renders the claimed concentration obvious. 
Regarding claim 7, Tripp teaches the invention as described above in claim 5, including the content of isoxanthohumol is an amount greater than 0 ppm to an amount approaching 999,999 mass ppm (corresponding to a mixture comprising the minimum 0.01 mg iso-α-acid [0044], the maximum 10,000 mg xanthohumols [0040], and an amount of carrier greater than 0 mg), which overlaps the claimed content.  A selection of a value within the overlapping range renders the claimed concentration obvious.
Regarding claim 8, Tripp teaches the invention as described above in claim 1, including the beverage is an anti-obesity beverage (Tripp [0112]; Hellerbrand [0009]).
Regarding claim 9, Tripp teaches the invention as described above in claim 1, including the beverage is a fat accumulation suppressing beverage (corresponding to preventing obesity in Tripp [0112] and Hellerbrand [0009]).
Regarding claim 10, Tripp teaches the invention as described above in claim 1, including iso-α-acid are bitter agents that add bitterness to beer (Hellerbrand [0005]) and therefore, a beverage containing iso-α-acid would have a bitterness similar to beer which at least suggests that it would be a beer-taste beverage.
Regarding claim 11, the prior art teaches a method for producing the beverage according to claim 1, the method comprising the steps of: adjusting the total content of xanthohumols in the beverage and adjusting the content of the iso-α-acid in the beverage (Hellerbrand [0031]).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1-2 and 5: Applicant amended the claims which fully addresses the rejections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1-11 over Tripp and Hellerbrand: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the prior art references do not teach a content of xanthohumols of at least 3 mass ppm and a content of iso-α-acid of 0.5-80 mass ppm.  Applicant stated that Tripp merely discloses an absolute amount of 0.01 mg to 10,000 mg for the components without providing a concentration relative to the entire composition.  Applicant stated that, since Tripp does not provide a concentration of the components in a composition, it does not disclose overlapping concentration ranges for the claimed components.  Applicant stated that Hellerbrand discloses a powder mixture containing a content of iso-α-acid that is significantly outside the claimed concentration and, as such, it does not teach the noted features of claim 1 (Applicant’s Remarks, page 11, paragraph 4 – page 12, paragraph 1).
However, Tripp teaches that its composition comprises at least one member of the disclosed components listed in [0040]-[0046] and a pharmaceutically acceptable carrier [0108].  Since the list of disclosed components includes about 0.01 mg to about 10,000 mg of xanthohumol in [0040] and about 0.01 mg to about 10,000 mg of iso-α-acid [0044], the composition comprising the maximum amount of xanthohumol would have a total mass of 10,000.01 mg and the composition comprising the maximum amount of iso-α-acid would also have a total mass of 10,000.01 mg.  In the composition comprising the maximum amount of xanthohumols, the concentration of xanthohumols is about 99.99 mass% or 999,999 mass ppm.  When the composition comprising the maximum amount of xanthohumols is combined with at least some amount of a carrier, the total mass of the resulting composition is greater than 10,000.01 mg and the concentration of xanthohumols is less than 999,999 mass ppm.  Also, since the composition requires the presence of xanthohumols, the minimum concentration of xanthohumols is an amount greater than 0 mass ppm.  Therefore, Tripp discloses a concentration of xanthohumols of greater than 0 mass ppm to an amount less than 999,999 mass ppm, which overlaps the claimed concentration range.  When the composition comprising the maximum amount of iso-α-acid is combined with at least some amount of a carrier, the total mass of the resulting composition is greater than 10,000.01 mg and the concentration of iso-α-acid is less than 999,999 mass ppm.  Also, since the composition requires the presence of iso-α-acid, the minimum concentration of iso-α-acid is an amount greater than 0 mass ppm.  Therefore, Tripp discloses a concentration of iso-α-acid of greater than 0 mass ppm to an amount less than 999,999 mass ppm, which overlaps the claimed concentration range.  The selection of a value within the overlapping ranges renders the claimed ranges obvious.  Hellerbrand is continued to be relied on merely for its disclosure regarding a beverage being a pharmaceutically acceptable carrier.
Applicant argued that the claimed invention provides unexpected results over the cited prior art references as demonstrated in the Examples and Comparative Examples in the present specification and the attached Declaration.  Applicant stated that when 0.5-80 mass ppm iso-α-acid is combined with at least 3 ppm xanthohumol, the unpleasant sourness of the xanthohumol was improved in a beverage.  Applicant stated that this reduction in unpleasant taste demonstrates that the claimed invention provides unexpected results over the cited references (Applicant’s Remarks, page 12, paragraphs 1-3).
However, the Examiner points out that the present claims do not: (1) require the iso-α-acid to reduce the unpleasant sourness from the xanthohumols; or (2) account for up to 999,996.5 mass ppm of the composition.  Since Applicant does not account for the remainder of the composition of the beverage in the claims, the remaining ingredients could be other taste-modifying ingredients (e.g., sweeteners or flavorings) that would overwhelm any taste or taste improvement of the claimed components.  Therefore, the asserted data is unpersuasive due to not being commensurate in scope with the claims.  Also, claim 1 does not recite any maximum amount of xanthohumols for the claimed beverage while the Examples only test a beverage containing up to 500 mass ppm xanthohumols.  As such, the recited concentrations of xanthohumols and iso-α-acid are essentially ineffective and the scope of the claims are not commensurate with the data as required by MPEP 716.02(d).  Furthermore, since the prior art teaches a beverage containing amounts of xanthohumols and iso-α-acid that overlap the claimed concentrations, the beverage of the prior art will display the asserted reduction in unpleasant sourness from the xanthohumol since, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Since the prior art has been shown to teach the features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791